State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 18, 2015                     106432
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

ELIZABETH D. MINOR,
                    Appellant.
________________________________


Calendar Date:   April 21, 2015

Before:   Lahtinen, J.P., McCarthy, Garry and Rose, JJ.

                             __________


     Pamela B. Bleiwas, Ithaca, for appellant.

      Gwen Wilkinson, District Attorney, Ithaca (Gary U. Surdell
of counsel), for respondent.

                             __________


Lahtinen, J.P.

      Appeal from a judgment of the County Court of Tompkins
County (Rossiter, J.), rendered July 12, 2013, upon a verdict
convicting defendant of the crimes of robbery in the second
degree (two counts), petit larceny and conspiracy in the fourth
degree.

      Defendant and codefendant Jameel C. Melton entered the
victim's apartment in Tompkins County, where Melton pointed what
appeared to be a pistol at the victim's head while defendant
gathered cash and various other items belonging to the victim.
Both were soon arrested and charged with numerous crimes as a
result of their conduct. Defendant's pretrial motion to sever
her trial from that of Melton was denied. A joint trial ensued
resulting in a jury finding defendant guilty of robbery in the
                              -2-                106432

first degree, robbery in the second degree, petit larceny and
conspiracy in the fourth degree. Thereafter, County Court
granted defendant's CPL 330.30 motion, which was not opposed by
the People, to reduce the conviction for robbery in the first
degree to robbery in the second degree. She was sentenced to
concurrent terms on all counts, with the longest sentences of
seven years in prison plus postrelease supervision on the two
robbery counts. Defendant appeals.

      The verdict was not against the weight of the evidence. In
weight of the evidence analysis, where a different verdict would
not have been unreasonable, we "must, like the trier of fact
below, weigh the relative probative force of conflicting
testimony and the relative strength of conflicting inferences
that may be drawn from the testimony" (People v Bleakley, 69 NY2d
490, 495 [1987] [internal quotation marks and citations omitted];
accord People v Romero, 7 NY3d 633, 643 [2006]; see People v
Kancharla, 23 NY3d 294, 303 [2014]). Evidence at trial included
that the victim and defendant had met on the prior evening and
returned to the victim's apartment where the victim paid
defendant for sex. Before the transaction was completed,
defendant left the apartment but told the victim that she would
return. When defendant returned, the victim opened the door to
let her in the apartment, and Melton and an unidentified female
then entered behind her. Melton demanded to know where the
victim kept his money and, when he denied having money in the
apartment, Melton pointed a gun – later identified as an unloaded
air gun – at the victim's head. The victim then disclosed where
the keys to his safe were located; defendant retrieved the keys,
opened the safe and removed $175. Additional items of the
victim's personal property were placed in pillowcases by
defendant. Defendant and Melton then fled; the unidentified
female who had accompanied them had left earlier.

      Defendant asserts that the weight of the evidence
establishes that she acted under duress (see Penal Law § 40.00).
However, for tactical reasons, defendant had not pursued this
defense at trial nor requested a jury charge regarding duress
because of concern that pursuing such a defense would have opened
the door for the People to present evidence of defendant's
criminal history (see People v Calvano, 30 NY2d 199, 205 [1972];
                              -3-                106432

People v Urbaez, 219 AD2d 568, 568 [1995], lv denied 87 NY2d 908
[1995]). In any event, the evidence that Melton pointed his gun
in defendant's general direction for a "split second" when giving
her directions and that she briefly apologized to the victim when
leaving does not convince us that the weight of the evidence
established duress. After viewing the proof in a neutral light
while giving deference to the jury's credibility determinations
(see e.g. People v Rivera, 124 AD3d 1070, 1073-1074 [2015];
People v Lloyd, 118 AD3d 1117, 1121 [2014], lv denied 25 NY3d 951
[2015]), we are unpersuaded that the jury's verdict was against
the weight of the evidence as to any of the crimes of which
defendant was convicted.

      County Court did not err in denying defendant's motion for
a separate trial from Melton. A court, "in its discretion for
good cause shown, may grant a separate trial based upon its
determination that a joint trial will yield undue prejudice to a
defendant" (People v Melendez, 285 AD2d 819, 822 [2001], lv
denied 97 NY2d 731 [2002]; see People v Thompson, 79 AD3d 1269,
1271-1272 [2010]). Where the "proof against both defendants is
supplied to a great extent by the same evidence, only the most
cogent reasons warrant a severance" (People v Melendez, 285 AD2d
at 822; accord People v Mahboubian, 74 NY2d 174, 183 [1989]).
Initially, we note that the basis asserted for severance by
defendant on appeal was not advanced before County Court and thus
is not properly before us (see People v Hall, 48 AD3d 1032, 1033
[2008], lv denied 11 NY3d 789 [2008]). In any event, the record
does not reveal undue prejudice to defendant in a joint trial,
and County Court did not abuse its discretion in denying
defendant's motion for severance (see e.g. People v Thompson, 79
AD3d at 1271-1272).

     McCarthy, Garry and Rose, JJ., concur.
                        -4-                  106432

ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court